Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 1 of 44 Page ID #:5




              EXHIBIT A
Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 2 of 44 Page ID #:6

                                                                          Service of Process
                                                                          Transmittal
                                                                          09/10/2020
                                                                          CT Log Number 538228317
TO:      Maria Bustamante, Paralegal-Litigation
         United Airlines, Inc.
         609 MAIN STREET, 16TH FLOOR/HSCPZ
         HOUSTON, TX 77002-3167

RE:      Process Served in California

FOR:     United Airlines, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   Ariel Shachaf, etc. and Vicky Shachaf, etc., Pltfs. vs. United Airlines, Inc., et al.,
                                   Dfts.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # 20STCV24320
NATURE OF ACTION:                  Personal Injury - Slip/Trip and Fall
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:          By Process Server on 09/10/2020 at 02:32
JURISDICTION SERVED :              California
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      CT has retained the current log, Retain Date: 09/10/2020, Expected Purge Date:
                                   09/15/2020

                                   Image SOP

                                   Email Notification, Tom Campuzano thomas.d.campuzano@united.com

                                   Email Notification, Maria Bustamante maria.bustamante@united.com

                                   Email Notification, Paula Hernandez paula.hernandez01@united.com

                                   Email Notification, Javaria Neagle javaria.neagle@united.com

SIGNED:                            C T Corporation System
ADDRESS:                           208 South LaSalle Street
                                   Suite 814
                                   Chicago, IL 60604
For Questions:                     866-331-2303
                                   CentralTeam1@wolterskluwer.com




                                                                          Page 1 of 1 / SA
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
            Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 3 of 44 Page ID #:7


                                                                       Wolters Kluwer

                             PROCESS SERVER DELIVERY DETAILS




Date:                          Thu, Sep 10, 2020

Server Name:                   JOSE SORIANO

Location:                      Los Angeles, CA




Entity Served                  UNITED AIRLINES, INC.

Agent Name                     C T CORPORATION SYSTEM

Case Number                    2051CV24320

J urisdiction                  CA




                                                             1
                                                                                                 102020
                           Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 4 of 44 Page ID #:8                                                      sp)
Electronically FILED by Superior Court of California, County of Los Angeles on 06/26/20RIMV211E8rri R. Carter, Executive Officer/Clerk of Court, by R. Perez, eputy Clerk



                                                                                                                                                                SUM-100
                                                       SUMMONS                                                                      (
                                                                                                                                       FOR COURT USE ONLY
                                                                                                                                     SOLO PARA USO OE LA CORTE)
                                    (CITACION JUDICIAL)
             NOTICE TO DEFENDANT:
            (AV1SO AL DEMANDADO):
             United Airlines, Inc. and Does 1 through 100

             YOU ARE BEING SUED BY PLAINTIFF:
            (LO ESTA DEMANDANDO EL DEMANDANTE):
              Ariel Shachaf, an individual, Vicky Shachaf, an individual

               NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
               below.
                 You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
              served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
              case. There may be a courtform that you can use for your response. You can find these court forms and more information at the California Courts
              Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
              the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money:and property
               may be taken withoutfurther warning from the court.
                  There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
              referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
              these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
             (www.courtinfo.ca.govisellhelp), or by contacting yciur local court or county bar association. NOTE: The court has a statutory lien for Waived fees and
              costs on any settlement or arbitration award of 510,000 or more in a civil case. The courts lien must be paid before the court will dismiss the case. •
              jAVIS01 Lo han demandado. Si no responde dentro de 30 dies, la code puede decidir en su contra sin escucharsu version. Lea la blonnacion a
              continuation.
                 Tiene 30 0/AS DE CALENDARIO despues de que le entreguen esta citation y papeles legates pate present-ar una respuesta por escrito en esta
              code y hater que se enbegue una copia al demandante. Una carte o una Hamada telefdnica no lo protegen. Su respuesta porescrito tiene que estar
              en formato legal correcto sidesea que procesen su caso en la torte. Es posible que haya un formufario que usted puede user pare su respuesta.
              Puede encontrar estos fonnulados de la code y mas information en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
              biblioteca de!eyes de su condado o en la code que le quede mas terca. Si no puede pagar la cuota de presentation, pida at semetatio de la torte
              que le de un formulario de exencron de Dago de cuotas. Si no presenta su respuesta a tiempo. puede perder el caso potincumplimiento y la torte le
              podia guitar su sueldo, dinero y Wanes sin Inas advertencia.
                Hay otros requisftos legates. Es reoomendable que Dame a un abogado inmediatamente. Si no conoce a un abogado. puede Hamar a un servicio de
              mmisien a abogados. Si no puede pagere un abogado,es posible que cumpla con los requiskos pare obtener setviclos legates gratukos de un
              programa de smvicios legates sin fines de ludo. Puede encontrar estos grupos sin fines de lucro en el sifio web de California Legal Services,
             (Www.lawhelpcalifornia.org),•en el Centro de Ayuda dales Cortes de California,(wwrvi.sucorte.ca.gov)ofroniendose en contact° con la code o el
              cote& de abogados locates. AVlSO:Porley, la code tiene derecho a reclamar las cuotas y los costos exentos porimponer un gravamen sobre
              cualquier recuperation de $10,0006mas de valor recibida mediante un acuerrloo una concesion de aroltrafe en an caso de derecho civil. Trene que
              pagar el gravamen de la torte antes de que la torte puede desedrar el caso.
           The name and address of the court is:                                                                       CASE NIJUSER:
                                                                                                                       (Milner° del Casa):
           (El nombre y direccion de la code es):           Stanley Mosk Courthouse
              1 1 1 North Hill                                                                                             21T1R Tr,CA/24217.1T1
              Los Angeles,CA 90012
           The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
           (El nombre, la direcciOn y el numero de telefono del abogado del demandante, o del demandante qua no tiene abogado, es):
              P.Paul Aghabala, Esq. 15250 Ventura Blvd., Suite 500,Sherman Oaks, CA 91403 818-788-0808
                                                              Sheni R. Carter Executive Officer! Clerk of Cowl
                                                                                      Cleric by                                                                 , Deputy
           DATE:06f26/2020
           (Fecha)                                                                    (Secretario)                             R. Perez                         (Adjtmto)
           (For proofofservice ofthis summons, use Proofof Service of Summons(form POS-010).)
           (Para prueba de entrega de esta citation use elformulario Proof of Service of Summons,(POS-010)).
                                          NOTICE TO THE PERSON SERVED:You are served
                                          1. ri as an individual defendant
                                          2. r---1 as the person sued under the fictitious name of(specif0:


                                                   3
                                                   .
                                                       ItX)7   4 ... °I(sPeci4
                                                                behalf       )f:             United Airlines, Inc.
                                                        wider:       CCP 416.10(corporation)             I—I CCP 416.60(minor)
                                                                I I  CCP 416.20(defunct corporation)     ED CCP 416.70(conservatee)
                                                               ri CCP 416.40(association or partnership)     CCP 416.90(authorized person)

                                                                other(sPeci)):
                                                   4
                                                   . ED by personal delivery on (date):
                                                                                                                                                                   Pam I all
              Fenn Adaraelfor laandadcry Use
                                                                                     SUMMONS                                                 Cote01004Prated=g§ 47220,165
                Judicial C.ourai dC    iia                                                                                                               waysaccrSab.cagau
               SU/1-100 Reit JulyI,21:10S,
                             Case 2:20-cv-09302 Document 1-1    Filed
                                                          04:29 PM Sherri10/09/20          Page
                                                                         R. Carter, Executive
Electronically FILED by Superior Court of California, County of Los Angeles on
                                                                               06/26/2020             5 ofof 44
                                                                                              Officer/Clerk         Page
                                                                                                             Court by         ID #:9Clerk
                                                                                                                      R. Perez,Deputy
                                                                                 20STCV24320
                                        Assigned for all purposee to: Spring Street Courthouse; Judicial Officer: Stephen Goorvitch


                                                                                                                                                        PLD-P1-001
                 ATTORNEY OR PARTY WITHOUT ATTORNEY(Name, State Bar number, and address):                                             FOR COURT USE ONLY
               — P. Paul Aghabala(SBN 223585)
                 Prestige Law Firm,P.C.
                 15250 Ventura Blvd., Suite 500
                 Sherman Oaks,CA 91403
                           TELEPHONE NO: (818)788-0808                        FAX NO.(Optional):   (818)788t0809
                 E-MAIL ADDRESS(Optional):   1'aul@prestigelaw.com                                        3
                    ATTORNEY FOR(Name):      Plaintiffs, Aridl Shachaf and Vicky Shachaf
                SUPERIOR COURT OF CALIFORNIA,COUNTY OF 'Los Angeles
                        STREET ADDRESS: I Il     North Hill Street
                        MAILING ADDRESS: iii     North Hill Street
                       CITY AND ZIP CODE:    Los Angeles, 90012
                           BRANCH NAME:      'Central
                            PLAINTIFF:       Ari l Shachaf, an individual; Vicky Shachaf, an
                                             individual
                          DEFENDANT:         United Airlines,Inc. and

                ED DOES 1 TO           100              Inclusive
                ,COMPLAINT=PrsonalInjury,Property Damage,Wrongful i Death
                    F-1 AMENDED(Number):
                 Type(check all that apply):
                -
                1 1'MOTOR VEHICLE          El OTHER (specify): Premise Liability
                     -
                     1 1 'Property-Damage    1 -1 Wrongful Death
                     F-1'Personalinjury      In Other Damages(specify):
                 Jurisdiction(check all that apply):                                                                   CASE NUMBER:
                       ACTION ISAiLIMITED CIVIL CASE
                     ' Amount demanded I-1.doesnot-exceed$10,000
                                                  rexceeds($10,000,hut does notexceed$25,000
                -
                1 1 ACTION IS AN UNUMITED CIVIL CASE(exceeds$25,000)
                       ACTION ISRECLASSIFIED by thisamended complaint                                                     20ST1iCV 24320
                     =from limited to unlimited
                     -1   1 from unlimited to limited
              1. Plaintiff(name or names): Ariel Shachaf, an individual; Vicky Shachaf,an individual
                 alleges causes of action against defendant(name or names):
                 United Airlines, Inc., and Does 1 through 100
              2. This pleading, including attachments and exhibits, consists of the following number of pages: 9
              3. Each plaintiff named above is a competent adult
                 a. ri except plaintiff(name):
                            (1)1--1  a corporation qualified to do business in California
                         ( 2) El an unincorporated entity (describe):
                         ( 3)- 1   1 a public entity (describe):
                         (4)ri a minor El an adult
                                   (a) - I    1 for whom a guardian or conservator ofthe estate or a guardian ad litem has been appointed
                                     04 ED. other(specify):
                         ( 5)=1 other(specify):
                  b. -
                     1 1 except plaintiff(name):
                        (1)f-1 a corporation qualified to do business in California
                        ( 2)El an unincorporated entity (describe):
                        (3)       a public entity (describe):
                        ( 4)El a minor ri an adult
                                 ( a) -1 1 for whom a guardian or conservator ofthe estate or a guardian ad Utem has been appointed
                                 (b) ED other(specify):
                        ( 5)1=I other(specify):

                 1=.71 Information about additional plaintiffs who are not competent adults is shown in Attachment3.                                           Pege1a3
               FarraamovedirsOganal                                                                                                          Code alCrd ProcedureA 425.12
                JuzricialaxmdlolCalifornia
                                                                     CO1VIPLAINT--Personal Injury,Property                                             anautarafratatasav
              PID4ISM!Rev.ZEITRIEVY 1.,20D7j                               Damage,Wrongful Death
             Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 6 of 44 Page ID #:10



                                                                                                                             PLD-PI-001
   SHORT TITLE:                                                                                  CASE NUMBER:

     Shachaf v. United Airlines, Inc. et al.

4. El Plaintiff(name):
      is doing business under the fictitious name (specify):

        and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
   a. =I except defendant(name): United Airlines, Inc.                 c.   ni except defendant(name):
          (1) ni a business organization, form unknown                        (1) -
                                                                                  I 1 a business organization, form unknown
          (2)-I    1 a corporation                                              (2) El a corporation
          (3) El an unincorporated entity (describe):                           (3) Fi an unincorporated entity (describe):

              (4) 1==1 a public entity (describe):                              (4) 1=3 a public entity (describe):

              (5) ED other (specify):                                           (5)        other (specify):




     b. 11except defendant(name):                                      d.       .except defendant(name):
           (1)-1  1 a business organization, form unknown                       (1)       a business organization, form unknown
           (2) F-1 a corporation                                                (2) ED a corporation
           (3)-I 1 an unincorporated entity (describe):                         (3) EJ an unincorporated entity (describe):

              (4) Ei a public entity (describe):                                (4)       a public entity (describe):

              (5) ED other (specify):                                           (5)       other(specify):


             Information about additional defendants who are not natural persons is contained.in Attactunent 5.
6.     The true names of defendants sued as Does are unknown to plaintiff.
       a. [=:1 Doe defendants(specify Doe numbers): 1 - 50                           were the agents or employees of other
                named defendants and acted within the scope of that agency or employment
       b.   r---1 Doe defendants(specify Doe numbers):50- 100                  are persons whose capacities are unknown to
         plaintiff.
7. El Defendants who are joined under Code of Civil Procedure section 382 are(names):




8.     This court is the proper court because
       a. -
          I    1 at least one defendant now resides in its jurisdictional area.
       b. El the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
       c. El injury to person or damage to personal property occurred in its jurisdictional area.
       d. El other(specify):




9. [ ---1 Plabitiffis required to comply with a daims statute, and
    a El has complied with Applicable claims statutes, or •
    b. El is excused from complying because(specify):




PiD41-001 fRen.Jemmyt2007)                    COMPLAINT—Personal Injury,Property                                                  Page2ar3

                                                   Damage,Wrongful Death
           Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 7 of 44 Page ID #:11



                                                                                                                   PLD-PI-001
 SHORT TITLE:                                                                                 CASE NUMBER:

  Shachaf v. United Airlines, Inc. et al.

 10. The following causes of action are attached and the statements above apply to each (each complaint must have one °more
      causes of action attached):
      a.   J Motor Vehicle
      b.  r---]
              General Negligence
     c. 11 Intentional Tort
     d. El Products Liability
     e.       Premises Liability
     f. -1 1 Other (specify):



11. Plaintiff has suffered
    a. F-1 wage loss •
    b. El loss of use of property
    c. r-1 hospital and Medical expenses
    d. 1 1 general damage '
    e. -I 1 property damage
               loss of earning capacity
    g. 11 other damage (specify):
                  loss ofconsortium


    I 1 The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
12. -
     a. El'listed in Attachment 12_
     b. El as follows:




13. The reliefsought in this complaint is Within the jurisdiction of this court.



14. Plaintiff praysforjudgmentfor costs of suit; for such relief as is fair,just, and equitable; and for
    a (1) El omnpensatoly damages
       (2) El punitive damages
        The amountofdamages is(in cases for personalinjury or wrongful death, you mustcheck(1)):
       (1) El at:con:ring to proof
       (2)F-1 in the amount of$
15. ri The paragraphs ofthis complaint alleged on information and belief are as follows(specify patagraph numbets):
            All


Date:   6/26/20

P.Paul Aghabala,Esq.                                                      10.
                       (TYPE CR PRINT NAME)
              •
PUIPM:101 Rev.Jimmy1,20071                    COMPLAINT—Personal Injury,Property                                        Page3of3

                                                   Damage;Wrongful Death
            Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 8 of 44 Page ID #:12



                                                                                                                            PLD-PI-001(2
   SHORT TITLE:                                                                                 CASE NUMBER:

   Shachaf v. United Airlines, Inc.


          Fir'st                              CAUSE OF ACTION.=
                                                              - General Negligence                                      Page          4
                       (number)
          ATTACHMENT TO El Complaint ED Cross - Complaint
        (Use a separate cause ofaction form for each cause ofaction.)

          GN-1.1Plaintiff(name):      Ariel Shachaf, an individual; Vicky ShaChaf, an individual

                    alleges that defendant(name):     United Airlines,Inc.



                             I    I Does 1                  to 100
                    was the legal(proximate)cause of damages to plaintiff. By the following acts or omissions to act, defendant
                    negligently caused the damage to plaintiff
                    on (date): 9/9/18
                    at(place): 1 World Way,Los Angeles,,CA 90045

                   (description of masons for liability):
                    Plaintiff Ariel Shachaf was a passenger on a United Airlines flight fronvOrlando, Florida to the
                    LAX Airport in Los Angeles, California. Before the final descent into LAX,plaintiff went to use
                    the'bathroom and on the way tripped and fell over part ofluggage on the floor that could not be
                    seen because of poor lighting and should not have been in the aisle. *Plaintiff believes that
                    defendant's flight attendants either knew ofthe dangerous condition created by the poor lighting
                    and the luggage in the aisle or should have known through reasonable care and found out and
                    removed it.

                    As an approximate cause ofdefendant's negligence, plaintiffsustained injuries. Plaintiffs wife
                    Vicky Shachaf is asserting a claim for loss ofconsortium.




                                                                                                                                      Pane1ell
  Fonn Appmved OptcnaWse                                                                                              Cade eiChi Procedure425.12
    AcitelalOmaniolCaTdamla                  CAUSE OF ACTION—General Negligence                                              emw-coraftobazasow
PLDP1001(2)$Rev.January 1,20071
                                                                                                                        American Lege:Net trm.
                                                                                                                        wantfamisWculdlontcom
            Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 9 of 44 Page ID #:13



                                                                                                                              PLD-PI-001(4)
  SHORT TITLE:                                                                                 CASE NUMBER:

  Shachaf v. United Airlines, Inc. et al.

         Second                                CAUSE OF ACTION—Premises Liability                                      Page
                      (number)
        ATTACHMENT TO ED Complaint                 El Cross - Complaint
       (Use a separate cause of action form for each cause ofaction.)

         Prem.L-1. Plaintiff(name): Ariel Shachaf, an individual; Vicky Shachaf, an individual
                     alleges the acts of defendants were the legal (proximate)cause of damages to plaintiff.
                     On (date): 9/9/18                                  plaintiff was injured on the following premises in the following
                        fashion (description ofpremises and circumstances ofinjury):
                        Plaintiff, was a passenger on a United Airlines flight from ,Orlando,FL to Los Angeles, CA.
                        Before the final descent into LAX,plaintiff went to use the bathroom and tripped and fell over
                        luggage on the floor that could not be seen because of poor lighting and should not have been
                        in the aisle. Plaintiff believes that defendant's flight attendants.̀either knew ofthe dangerous
                        condition created by poor lighting and the luggage in the aisle or should have known'through
                        reasonable care and found out and removed it. As a direct result, plaintiffsuffered injuries.
         Prem.L-2.        EZJ Count One-41egligence The defendants who negligently owned, maintained, managed and
                              operated the descnbed premises were (names):
                                   United Airlines, Inc.

                                   1 =1 Does 1
                                   :                            to 100
         Prem.L-3.         CD Count Two—Willful Failurento Warn [Civil Code section 8461The defendant owners who willfully
                              or maliciously failed to guard or warn against a dangerous condition, use,structure, or activity were
                             ( names):
                                   United Airlines, Inc.

                                   =1 Does 1                   to 100
                                   Plaintiff, a recreational user, was EJ an invited guest   CD   a paying guest
        Prem.L-4.          F-1 Count Three—Dangerous Condition of Public Property The defendants who owned public property
                               on which a dangerous condition existed were(names):



                                          -
                                          1 1Does                    to
                        a- ED The defendant public entity had ED actual U constructive notice of the existence of the
                                 dangerous condition in sufficient time prior to the injury to have corrected it
                        b.=1 The condition was created by employees ofthe defendant pubilc entity.
        Prem.L-5. a. ri'Allegations about Other Defendants The defendants who were the agents and employees of the
                        other defendants and acted within the scope of the agency were(names):



                                   :
                                   I =3 Does   1               to 100
                      b UJThe defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                           F-1 described in attachment Prentl-5..b ED as follows(names):



                                                                                                                                        Page 1 all
  Form Awn:waltz00=0:Use
    JutficiglCouncilcrlagitarnla               CAUSE OF ACTION—Premises Liability                                    Code cifCFA Prao3dme,§&t2
                                                                                                                                timeixourfurfacagov
P1DP14301;4)[Rm.January 20473
            Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 10 of 44 Page ID #:14


                                                                                                                          MC-025
  SHORT TITLE:                                                                            CASE NUMBER:

     Shachaf v. United Airlines, Inc. et at.

                                                         ATTACHMENT (Number):       3
                                       (This Attachment may be used with any Judicial Council form.)
                               THIRD CAUSE OF ACTION- LOSS OF CONSORTIUM
                                 (Plaintiff Vicky Shachaf against all defendants)

 Plaintiff Vicky Shachaf complains and for causes of action alleges against all ofthe defendants as follows:

 I.Plaintiff, Vicky Shachaf, is an individual and is now,and at all times mentioned in this complaint was, a
 resident ofLos Angeles, California.

 2.Defendants United Airlines is a corporation doing business in the city ofLos Angeles in State of California.

 3.The true names and capacities, whether individual, corporate, associate, or otherwise, of defendants DOES 1
 through 100, inclusive, are unknown to plaintiff at this time. Plaintiffsues those defendants by such fictitious
 names pursuant to Code of Civil Procedure and will amend this comptaint to show their true names and
 capacities when they have been ascertained. Plaintiff is informed and believes, and based on that information
 and beliefalleges, that each ofthe defendants designated as a DOE is negligently or otherwise legally
 responsible for the events and happenings referred to in this complaint, and negligently or otherwise
 unlawfully caused the injuries and damages to plaintiff alleged in this complaint.

 4.Plaintiff is informed and believes, and based on that information and belief alleges, that at all times
 mentioned in this complaint, defendants were the agents and employees of their co-defendants, and in doing
 the things alleged in this complaint were acting within the course and scope ofsuch agency and employment.

 5.On September 9,2018 and at all times mentioned in this complaint, Ariel Shachafand Vicky Shachaf were
 married.

 6.On September 9,2018 Defendants and each ofthem owed a duty ofreasonable care to not to cause any
 injury to Plaintiffs spouse.

 7.On September 9,2018 Plaintiffs spouse, Ariel Shachaf, was injured physically and mentally when
 defendants' negligent maintenance of their premises caused a premises liability trip and fall.

 8.As a direct and proximate result ofdefendant's negligent conduct, Ariel Shachaf,suffered severe physical
 and emotional injuries.

 9.Before suffering these injuries, Plaintiffs spouse, Ariel Shachaf was able to and did perform all the duties of
 a husband and did perform all these duties, including assisting in maintaining the home,and providing love,
 companionship,affection, society, moral support, and solace to plaintiff.




(ifthe item thatthis Attachmentconcerns is made underpenalty ofpegury. allstatementsin this               Page    6    of     7
Attachment are made underpenalty ofperjury.)
                                                                                                         (Add pages as required)
       rosedforOptiona3 Use                                                                                        www.cowfinfosaaav
 Fix=  CouncileTCalforrie
    cAnsFlex 411.4 1.211139)
                                                          • ATTACHMENT
                                                      to Judicial Council Form
            Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 11 of 44 Page ID #:15


                                                                                                                         MC-025
                                                                                        CASE NUMBER:



1_
 SHORT TITLE:
      Shachaf v. United Airlines, Inc. et al.

                                                         ATTACHMENT (Number):     4
                                     (This Attachment may be used with any Judicial Council form.)
                                                     0




                              SECOND CAUSE OF ACTION- LOSS OF CONSORTIUM (Continued)
                                     ( Plaintiff Vicky Shachaf against all defendants)


    ,Continued from attachment two:

• 1,0. As a direct and proximate result ofthe injuries, plaintiffs spouse, Ariel Shachaf, has-been unable to    '
  perform the duties of a husband that he can ,no longer assist with housework, participate in family, recreational,
  or social activities with plaintiff, or contribute to the household income. Due to the nature of the injuries
  sustained by plaintiffs spouse and the severe physical and psychological strains they cause her, plaintiffs
  spouse is no longer able to provide plaiptiff with love, companionship, affection, society, moral support, and
  sdlace. Because ofthese injuries, plaintiffs spouse will be unable to perform these duties in the future.
 Plaintiff is therefore deprived and will be permanently deprived of his spouse's consortium, all to plaintiffs
  damage, in a total amount to be established by proof at trial.




(ifthe item that this Attachmentconcealsis made underpenally ofpetjuiy, allstatements in this            Page   7     ot      7
Attachmentare made underpenally ofpegury.)
                                                                                                       (Add pages as required)
 Rolm Approved for0=61.1:13                                                                                      ansAvrxruttfrlocasor
  .Sucacial Counclof
                                                         ATTACHMENT
   NIC4:25[Rev.lity 1.2009)                         to Judicial Council Form
         Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 12 of 44 Page ID #:16

                                                              FILED                  2020-SJ-002-0
                                                      Superior Court of California
                                                        County of Loa Angeles

                                                            FEB 24 2020
 1
 2
 3                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
 4                            FOR THE COUNTY OF LOS ANGELES


   IN RE PERSONAL INJURY                          )CASE NO.:
   COURT("PI COURT")PROCEDURES
 7 SPRING STREET COURTHOUSE                       )FIRST AMENDED STANDING ORDER
  ( EFFECTIVE FEBRUARY 24,2020)                   )RE: PERSONAL INJURY PROCEDURES
                                                  )AT THE SPRING STREET COURTHOUSE
 9
10
11               ALL HEARINGS:ARE'SETIN THE DEPARTMENT,AS
                 REFLECTEDIN THE,NOTICEOF(CASE ASSIGNMENT
12
                 FINAL STATUSCONFERENCE:
13
14                         DATE:                                    ATI0:00 A.M.

15               TRIAL:
16                          DATE:                                    ATI:30 AM.
17
                OSCREIDISMISSAL
18              (
                t CODE1CIV.IPROC..1'583.210):
19                         !DATE:                                    AT 8:30 AM.
20
21          TO'EACH PARTY AND TO THE'ATTORNEY.OF,RECORDFORSACHIPARTY:

22         !Pursuant to the California Code of Civil Procedure (V.C.P."), the California Rules of

23   Court("C.R.C.").and the Los Angeles County Court•Rules (?Local Rules"), the Los'Angeles
24 Superior Court ("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES THE
25 SEPTEMBER 26,2019 STANDING ORDER AND,GENERALLY ORDERS AS FOLLOWS
26 IN THIS AND ALL OTHER GENERAL JURISDICTION PERSONAL INJURY ("PI")
27   ACTIONS FILED IN THE CENTRAL DISTRICT.
28 //J


                                               Page 1 of7

            First Amended Standing Order Re Personal Injury Procedures,Spring Street Courthouse
        Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 13 of 44 Page ID #:17

                                                                                        2020-W-002-0




 1    1.      To ensure proper assignment to a PI Court, plaintiff(s) must carefully fill out the Civil
 2     Case Cover Sheet Addendum (form LACIV 109). The Court defines "personal injury" as:"an
 3     unlimited civil case described on the Civil Case Cover Sheet Addendum and Statement of
 4     Location (LACIV 109) as Motor Vehicle-Personal Injury/Property Damage/Wrongful Death;
 5     Personal Injury/Property Damage/Wrongful Death-Uninsured Motorist; Product Liability
 6    (other than asbestos or toxic/environmental); Medical Malpractice-Physicians & Surgeons;
 7     Other Professional Health Care Malpractice; Premises                         Intentignal. _Bodily
 8     Injury/Property iDamage/WrongfuliDeath;orOther'Personal Injury/Property Damage/Wrongful
 9     Death. An action for intentional 'infliction of emotional ,distress, defamation, civil
10     Tights/discrimination,'or'malpractice'(other than medical 'malpractice), is'not included in this
11     definition. An action for injury to Teal ,property is not included in this definition"(Local Rule 1
12     2.3(a)(11)(A)).
13           Consistent with LocalRule 2.3(a)(1)(A),(the(Court will assign a case'tothelPl'Courtsif
14    plaintiff(s)checks anyofthe(following boxes nithe(Civil(CaseCoverSheet Addendum:
15                   o    A7100'MotorNehicle —Personal Injury/Property Damage/WrongfulDeath
16                   o    A7110PersonallInjury/PropertyDamage/Wrongful Death —'Uninsured
17                       'Motorist
18                   o    A7260'Product Liability(not asbestos or toxic/environmental)
19                   o   A7210'Medical'Malpractice =Physicians & Surgeons
20                   O A7240'Medical'Malpractice —.Other Professional Health Care'Malpractice
23.                  O A7250 Premises Liability (e.g.,slip and fall)
22                   O A7230 Intentional Bodily Injury/Property Damage/Wrongful Death(e.g.,
23                       assault, vandalism etc.)
24                   o   A7220 Other Personal Injury/Property Damage/Wrongful Death
25           The Court will not assign cases to the PI Courts if plaintiff(s)checksany boxes elsewhere
26    in the Civil Case Cover Sheet•Addendum (any boxes on pages two and three of that form).
27           The Court sets the above dates in this action in the PI Court as reflected in the Notice of
28    Case Assignment at the Spring Street Courthouse,312 North Spring Street, Los Angeles,CA


                                                Page2of7

             First Amended Standing Order Re Personal Injury Procedures,Spring Street Courthouse
           Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 14 of 44 Page ID #:18

                                                                                        2020-SJ-002-00




 1    90012(C.R.C. Rules 3.714(b)(3), 3.729).
 2    FILING OF DOCUMENTS
 3    2.      With the exception of self-represented litigants or parties or attorneys that have obtained
 4    an exemption from mandatory electronic filing, parties must electronically file documents.
 5    Filings are no longer accepted via facsimile. The requirements for electronic filing are detailed
 6    in the Court'&operative General Order Re Mandatory Electronic Filing for Civil,available online
 7    at www.lacourt:org ((link onlhomepage).
 8    SERVICE OFSUMMONS                   COMPLAINT
 9    3.       Plaintiff(s) Shall serve the summons and complaint in this action upon(defendant(s) as
10    soon as possible but no later than three years from the date when the complaint is filed
11 (CCP. § 583.210,.subd.((a)). (On the'OSC (re Dismissal(date noted above, the PI Court will

12    dismissthe action and/or all unserved parties unlessthe plaintiff(s)(Shows cause why the action
13    orthe unservediparties Should not be dismissed(CCP.§§583.250; 5811, subd.(b)(4)).
14    4.      TheCourt sets the abovetrial and final status conference('FSC")dates on the condition
15    that plaintiff(s) effectuate service on defendant(s)of the summons and complaint within six
16    months offiling-the complaint.
17    5.      ThePI Court will dismiss the case without prejudice pursuant to Code ofCivilProcedure
18    § 581 when no party appears for trial.
19    STIPULATIONS TO CONTINUE TRIAL
20    6.     'Provided that all parties agree(and there is no violation of the "five-year rule"(C.C.P.
21.   § 583.310)),the parties may advance or continue any trial date in the PI Courts without showing
22    good cause or articulating any reason orjustification for the change. To continue or advance a
23    trial date, the parties(or their counsel of record)should jointly execute and submit a Stipulation
24    to ContinueTrial,FSC and Related Motion/Discovery Dates(form LACIV CTRL-242,available
25    on the court's website,Personal Injury Court link). The PI Courts schedule FSCs at 10:00 a.m.,
26    eight mid days before the trial date. Parties seeking to continue the trial and FSC dates shall
27    file the stipulation at least eight court days before the FSC date. Parties seeking to advance the
28    trial and FSCdatesshall file the stipulation atleasteightcourtdays before the proposed advanced


                                                 Page 3of7

              First Amended Standing Order Re Personal Injury Procedures,Spring Street Courthouse
         Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 15 of 44 Page ID #:19

                                                                                         2020.SJ-002-0




  1    FSC date (C.C.P. § 595.2; Govt. Code § 70617, subd. (c)(2)). In selecting a new trial date,
  2    parties should avoid setting on any Monday, or the Tuesday following a court holiday. Parties
  3    may submit a maximum of two stipulations to continue trial, for a total continuance of six
  4    months. Subsequent requests to continue trial will be granted upon a showing of good cause by
  5    noticed motion. This rule is retroactive so that any previously granted stipulation to continue
  6    trial will count toward the maximum number of allowed continuances.

 .7    NO CASE MANAGEMENT CONFERENCES
  8    7.      The PICourts,do not conduct case management conferences. The parties need not file a
  9    Case Management'Statement.
10     LAW ,        MOTION
11     8.      Any and ,all electronically-filed documents must the text searchable and iboolcmarked.
12 (See operativeCeneral'OrderIre Mandatory Electronic Filing in Civil).

13     COURTESY(COPIES REQUIRED
14     9.      1Pursuant toithewerative'Generlil Order re'MandatoryElectroniciFiling,,courtesy
15     copies of certain documents must be submitted directly to thesPICoun courtrooms atlhe

16     SpringStreetCourthouse. TheIPICourts also strongly encourage the parties filing and
17     opposinglengthy motions,such as motionsfor summaryjudgment/adjudication, to submit one
18     or more three-ring binders organizing the courtesy copy behind tabs. Any courtesy copies of
19     documents with declarations and/orexhibits must be tabbed(CR.C.1Rule 3.1110(0). All
20     deposition excerpts referenced in briefs must'be marked on the transcripts attached as exhibits
21 (C.R.C.IRule 3.1116(c)).

• 22   RESERVATION HEARING!DATE
23     10.     Parties must reserve hearing dates for motions in the PI Courts using the Court
24     Reservation System (CRS) available online at www.lacourt.org (link on homepage). After
25     reserving a motion hearing date,the reservation requestor mustsubmit the papers for filing with
26     the reservation receipt number printed on the face page of the document under the caption,and
27     attach the reservation receipt as the last page. Parties or counsel who are unable to utilize the
28     online CRS may reserve a motion hearing date by calling the PI courtroom, Monday through


                                                 Page4of7

               First Amended Standing Order Re Personal Injury Procedures,Spring Street Courthouse
       Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 16 of 44 Page ID #:20

                                                                                         2020-SJ-002-00




 1   Friday, between 3:00 p.m. and 4:00 p.m.
 2   WITHDRAWAL OF MOTIONS
 3   1 1.    California Rules of Court, Rule 3.1304(b) requires a moving party to notify the court
 4   immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the
 5   PI Courts require parties to comply with Code of Civil Procedure section 472(a) with regard to
 6   the amending of pleadings related to demurrers or motions to strike so that the PI Courts do not

 7   needlessly prepare tentative rulings for these matters.
 8   DISCOVERY MOTIONS
 9   12.    The purpose of an Informal Discovery Conference (IDC")(is to assist the parties to
10   resolve and/ornarrow the scope oftdiscovery disputes. Leadtrial counsel on(each side,or another
11   attorney with full authority to make binding agreements, must(attend in(person. The PIjudges
12   ihave'foundithat, in nearly every case, the parties amicablyrescilve disputes with the assistance
13      the(Court.
14   13.    Parties must[participate in an IDC /before a Motion to(Compel /Further Responses to
15   Discovery will be heard,unless•the moving party submits evidence, by way of declaration,(that
16   the opposing party hasfailed or refused to.participate in an IDC.'Scheduling or,participatingin
17   an'IDC does not automatically extend any deadlines imposed by the Code ofCivillProCedure for
18   noticing and filing discovery motions. Ideally, the parties should participate in an IDC before a
19   motion is filed because the IDC may avoid the necessity ofa motion or reduce its scope.;Because
20   ofthat possibility, attorneys are encouraged to stipulate to extend the 45(or 60)day deadline for
21   filing a motion to compel further discovery responses in order to allow time to participate in an
22   IDC.
23          If parties do not stipulate to extend the deadlines, the moving party may file the motion
24   to avoid it being deemed untimely. However, the IDC must take place before the motion is
25   heard soil is suggested that the moving party reserve a date for the motion hearing that is at least
26   60days after the date when the DC reservation is made. Motions to Compel Further Discovery
27   Responses am heard at 10:00 a.m. If the IDC is not productive,the moving party may advance
28   the hearing on a Motion to Compel Further Discovery Responses on any available hearing date


                                                Page5 of7

             First Amended Standing Order Re Personal Injury Procedures,Spring Street Courthouse
        Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 17 of 44 Page ID #:21

                                                                                         2020-SJ-002-00




  1    that complies with the notice requirements of the Code of Civil Procedure.
  2    14.     Parties must reserve IDC dates in the PI Courts using CRS, which is available online at
  3    www.lacourt.org(link on homepage). Parties must meet and confer regarding the available dates;
  4    in CRS prior to accessing the system. After reserving the IDC date, the reservation requestor
  5    must file and serve an Informal Discovery Conference Form for Personal Injury Courts (form
  6    LACIV 239)at least 15 court days prior to the conference and attach the CRS reservation receipt
       as the last page. The opposing party may file and serve a responsive IDC form, briefly setting
  a    forth that party's response,at least ten court(days prior to the'IDC.
  9    15.    Time permitting, the PI Hub judges may be available to participate in IDCs to try to
 10    resolve other types of discovery disputes.
1 11   EX1PARTE APPLICATIONS
 12    16.    (Under the California IRules of Court, courts may only grant (ex parte relief upon a
 13    showing, by admissible (evidence, !that the moving tparty will suffer "irreparable !harm,"
 14 "immediate danger," or where the moving party identifies "a statutory basis for granting irelief

 15    ex parte"(CiRtC.1Rule 3.1202(c)). The'PICourts'have no capacity to tear multiple ex parte
 16    applications or to shorten time to add ,hearings to their ftillylbookedi motion calendars. The P1
 17    Courts do not regard the Court's unavailability ifor.timely motion'hearings as an "immediate
 18    danger" or threat of "irreparable harm"justifying ex parte relief. Instead of seeking.ex pane
 19    relief, the moving party should reserve the earliest available motion hearing date (even if it is
 20    after the scheduled trial date)and file a motion to continue trial. Parties should also check
 21    CRS from time to time because earlier hearing dates may become available as cases settle or
 22    hearings are taken off calendar.
 23    REQUEST,FORTRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
 24    17.    Parties seeking to transfer a case from a PI Court to an Independent Calendar ("IC")
 25    Court shall file and serve the Court's "Motion/Opposition/Stipulation to Transfer Complicated
 26    Personal Injury Case to Independent Calendar Court"(form LACP/238,available on the Court's
 27    website under the PI Courts link). The PI Courts will transfer a matter to an IC Court if the case
 28    is not a"Personal Injury"case as defined in this Order,or if it is"complicated." In determining


                                                    Page6of7

               First Amended Standing Order Re Personal Injury Procedures,Spring Street Courthouse
       Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 18 of 44 Page ID #:22

                                                                                        2020-SJ-002-0




 1   whether a personal injury case is "complicated" the PI Courts will consider,among other things,
 2   the number of pretrial hearings or the complexity of issues presented.
 3    18.    Parties opposing a motion to transfer have five court days to file an Opposition (iising
 4   the same LACIV 238 Motion to Transfer form).
 5    19.   The PI Courts will not conduct a hearing on any Motion to Transfer to IC Court. Although
 6   the parties may stipulate to transfer a case to an Independent Calendar Department,the PI Courts
 7   will make an independent determination whether to transfer the case or not..
     FINAL STATUS CONFERENCE
 9   20.    Parties shall comply with the'requirements ,cyf the PI Courti' Operative Standing Order
10   Re Final Status ,Conference, whiCh Shall be'served with the summons and complaint.
11   JURY FEES
12   211.   Parties must spay jury fees ,no later than 365.calendar(days after the filing ofthe ;initial
13   complaint.(C.C.P.I(631,.subd.(c)(2)).
14   JURY TRIALS
15   22.    ThePICourts do notconductjury'trials. On Ithe'trial date, aPICourt will contact the
16 'MasterCalendarCourt,IDepartmentIOne, in the'Stanley'Mosk,Courthouse. 1DepartmentOne

17 , will assign .races for trial to dedicated Civil Trial (Courtrooms and designated 'Criminal

18   Courtrooms.
19   SANCTIONS
20   D.     The Court has discretion to imposesanctions for any,violation ofthisgeneral order .
21 (C.C.P.:§§ 128.7, 187 and Gov.Code,i§ 68608,subd.(b)).

22

23

24   Dated: Fcb• a4,a-02-0
25
                                                  Supervising Judge ofCivil Courts
26

27

28



                                               ,Page 7of7

            First Amended Standing Order Re Personal Injury Procedures,Spring Street Courthouse
      Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 19 of 44 Page ID #:23




  1                                                                                               2020-SJ-004-00
                                                                         FILED
 2                                                               Superior Court of California
                                                                   County of Los Angeles
 3                                                                    FEB 24 2020
 4

 5



                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                   FOR THE'COUNTY OF LOS ANGELES — CENTRAL DISTRICT
 9

10
       RE PERSONAL INJ'UR'Y CASES                        ) THIRD AMENDED STANDING ORDER
11  ,ASSIGNED TO THEPERSONAL1INJURY                      ) RE:FINAL STATUS CONFERENCE,
   COURTS AT THESPRING STREET                            ) PERSONAL INJURY("Pr') COURTS
12 (COURTHOUSE                                           ) (Effective January 113, 2020)
13

.14          The'dates for Trial,and.the Final Status(Conference.(IFSC"):having!been rset in this'matter,
15    (the COURT !HEREBY /AMENDS 'AND SUPERSEDES ITS .August 9, 2019'STANDING
      [ORDER        IFINAL'STATUS(CONFERENCE,!PERSONAL!INJURY(CIPI",)(COURTS AND,
'17   GENERALLY (ORDERS AS !FOLLOWS IN THIS AND ALL (OTHER (GENERAL
18    JURISDICTIONIPERSONALINJURY ACTIONS:
19

20    1.    tPURPOSE(OFTHEIFSC
21           The purpose ofthe FSC is to.verify that the parties/counsel are completely ready to proceed
22    with trial continuously and efficiently, from day to day, until verdict. The PI Courts will verify at the
23    FSC that all parties/counsel have(1)prepared the Exhibit binders and Trial Document binders and(2)
24    met and conferred in an effort to stipulate to ultimate facts, legal issues, motions in limine, and the
25    authentication and admissibility ofexhibits.
128   ///
27    ///
28    ///
                                                     Page lot5

                THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE,PERSONAL INJURY COURTS
                                       (Effective January 13.2020)
      Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 20 of 44 Page ID #:24




 I    2.      TRIAL DOCUMENTS TO BE FILED
 2            At least five calendar days prior to the Final Status Conference, the parties/counsel shall serve
 3    and file the following Trial Readiness Documents:
 4            A.         TRIAL BRIEFS(OPTIONAL)
 5            Each party/counsel may,but is not required to, file a trial brief succinctly identifying:
                     (1)the claims and defenses subject to litigation;
                     (2)the major legal issues(with supporting points and authorities);
                         (, 3)the relief claimed and calculation of damages sought; and
                     (4)any other information that may assist the court at trial.
10            B.         'MOTIONS        LI I
11            Before filing motions in limine,the,parties/counsel Shall comply with the'statutory notice
12    provisions of(Code ofCivil Procedure ('tC:C.P.")Section 1005 andthe requirements ofLos Angeles
13    CountyCourtRule elLocal Rule") 3:57(a). The caption ofeach,motion.inlimine shall concisely
14    identify the evidenceihat themoving party seeks to preclude. Partiesfding more thamone motion in
15    limine shall,number them consecutively. 1Parties,fi1ing opposition and reply papers shall identify the
113   corresponding motion number in the caption of their papers.
17            IC.        JOINT STATEMENT TOSEREAD TO THE JURY
18           ,Forjury trials, the patties/counsel shall work together tovrepare and file a joint written
19    statement of the case for the court to read to the jury(LocalRule 3.25(gX4)).
20           ID.         JOINTNVITNESSLIST
21            The parties/counsel shall work together to prepare and file ajoint list of all witnesses that
22    each party intends to call, excluding impeachment and rebuttal witnesses(Local Rule 3.25(g)(5)).
23    The joint witness list shall identify each witness by name;specify which witnesses are experts,
24    estimate the length ofthe direct,cross examination and re-direct examination (if any)ofeach,and
25    include a total ofthe number of hours for all witness testimony. The parties/counsel shall identify all
26    potential witness scheduling issues and special requirements. Any party/counsel who seeks to elicit
27    testimony from a witness not identified on the witness list must first make a showing of good cause to
as    the trial court.
                                                        Page 2015

                   THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE.PERSONAL INJURY COURTS
                                          (Effective Jemmy 13.2020)
       Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 21 of 44 Page ID #:25




   1           E.      LIST OF PROPOSED JURY INSTRUCTIONS
  2                    (JOINT AND CONTESTED)
  3            The parties/counsel shall jointly prepare and file a list of proposed jury instructions, organized
  4    in numerical order, specifying the instructions upon which all sides agree and the contested
  5    instructions, if any. The List of Proposed Jury Instructions must include a space by each instruction
  6    for the judge to indicate whether the instruction was given.
  7            F.      JURY INSTRUCTIONS
  8                  (JOINT AND CONTESTED)
               The iparties/counsel shall prepare a tcomplete setof Rill-text proposed jury instructions,,editing
 10    all proposed'California Civil Jury Instructions and 'insert party[name(s)and eliminate blanks,
 11    brackets, and irrelevant'material. The,parties/counsel shall prepare special instructions in a format
 12    ready for submission'tofthe jury with the instructioninumber, title, and rtext only (i.e.,:there should be
 13    no boxes or otheriindication:on'the printed'instruction itself as(tolthe trequesting,party).
 14           (G.      JOINT VERDICTFORM(S)
15             The parties/counsel shallprepare and jointly:file aproposed,general:verdictform or special
16     verdict form (with,interrogatories) acceptableito allsides(Local(Rule 3.25(g)(8)). if the
 171   partieskounsel cannot agree on a joint verdictformieach party:must separately file a proposed
 18    verdict form.
 19                    JOINTi     1:i iTiusT
20            The parties/counsel shall prepare and file ajoint exhibit list organized with columns
21     identifying each exhibit and specifying each party's evidentiary objections, if any, to admission of
22     each exhibit. The parties/counsel shall meet and confer in an effort to resolve objections to the
23     admissibility ofeach exhibit.
24           'I.       PAGEANDLINEDESIGNATION FOR
25                     DEPOSITION AND FORMERTESTIMONY
26            Ifthe parties/counsel intend to use deposition testimony or former trial testimony in lieu of
• 27   any witness's live testimony,the parties/counsel shall meet and confer and jointly prepare and file a
28     chart with columns for each ofthe following: 1)the page and line designations ofthe deposition or
                                                       Page 3015

                   THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE,PERSONAL INJURY COURTS
                                          (Effective January 13,2020)
          Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 22 of 44 Page ID #:26




  1       former testimony requested for use, 2)objections, 3)counter-designations,4)any responses thereto,
 2        and 5)the Court's ruling.
 3        3.     EVIDENTIARY EXHIBITS
 4               The parties/counsel shall jointly prepare(and be ready to temporarily lodge for inspection at
 5        the FSC)three sets of tabbed, internally paginated by document, and properly-marked exhibits,
 6        organized numerically in three-ring binders(a set fOr the Court, the Judicial Assistant and the
 7        witnesses). Thelparties/counsel shall mark all non-documentary exhibits and insert a simple written
 a description ,ofthe ,exhibit behind the corresponding numericalitab 'in the exhibit binder. lithe parties I
 9        have a joint signed exhibit list and electronic copies ,oftheir respective,exhibits,then the
 to iparties/counsel          not be irequired to produce ,exhibit binders,at the)FSC. However,theexhibit
11        binders will beirequired by the assigned trial judge viben the trial.(commences. In the absence of
12 'eithera jointsignedexhibit iliscorelectronic,copies,exhibitbinders mill be trequired'to be produced

13 'by ell;parties/counsel,atIthesFSC.

14 4.            TRIAL'BINDERS REQUIREDIN THEPI(COURTS
15               Theparties/counselshalljointlyprepare(andbeiready toitemporarilyllodge andinclude the
16 •following"forinspection atItheIFSC)the TrialDocuments,consisting ofconformed copies(if
17        available),1tabbed andorganized into three-ring:binders with a table of contents.that includesithe
18 .following:
19               Tab A:          Trial:Briefs(Optional)
      I
20               Tab'B:         'Motions in Limine
21               Tab C:          Joint Statement tolie;Read to thelury
22               Tab D:          Joint Witness List
23               Tab E:          Joint List ofJury Instructions(identifying the,agreed upomand contested
24                               instructions)
25               Tab F:          Joint and Contested Jury Instructions
26               Tab G:          Joint and/or Contested Verdict Form(s)
27               Tab H:          Joint Exhibit List
•28
                                                          Page4o15

                     THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE;PERSONAL INJURY COURTS
                                            (Effective Janutuy 13202O)
      Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 23 of 44 Page ID #:27




 1            Tab I:         Joint Chart of Page and Line Designation(s)for Deposition and
 2                           Former Testimony
 3           Tab J:          Copies of the Current Operative Pleadings(including the operative complaint,
 4                           answer,cross-complaint, if any, and answer to any cross-complaint).
 5           The parties/counsel shall organize motions in limine(tabbed in numerical order)behind Tab
 6    B with the opposition papers and reply papers for each motion placed directly behind the moving
 7    papers. The parties shall organize proposed jury instructions ibehind TAb f,with_the agreed upon
      instructions ,first in order followed by the contested instructions (including special instructions)
 9    submitted by each side.
10    5.     FAILURE TO ,COMPLY WITH FSC OBLIGATIONS
11           The court'has,discretion to require,any:party/counsel who fails,or refuses to,comply with this
42    Amended'Standing(Order to Show(Cause why the(Court should notimpose monetary,evidentiary
43    and/or issue sanctionst(includingthe,entry,ofa defatiltorithe striking,ofmn,answer).
14

15

16    ,Dated: (r)('           (#4049
17
                                                    Supervising'Judge of Civil Courts
18

19

.20

21

22

23

24

25

26

27

28
                                                     Page5of5

                 THIRD AMENDED ORDER RE FINALSTATUS CONFERENCE;PERSONAL INJURY COURTS
                                        (Madly°January 13.2020)
        Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 24 of 44 Page ID #:28

                                                                                           2020-SJ-003-0
                                                                    FILED
                                                            Superior Court of California
                                                              County of Los Angeles
 1

 2
                                                                 FEB 242020
 3

4

5                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
6                              FOR THE COUNTY OF LOS ANGELES
7
      IN RE PERSONAL INJURY•CASES '                )FIFTH AMENDED STANDING ORDER
8                                                                                NT
      ASSIGNED TO PERSONAL INJURY                  )RE: MANDATORY SETT
9     COURTROOMS AT THE SPRING                     )CONFERENCE
      STREET ,COURTHOUSE          •                )(Effective February 24,2020)
10

11

12    TOEACHPARTY AND TO THE ATTORNEY OFRECORD FOR EACHPARTY:

13          Pursuantto California(Code Of(Civil Procedure,the(California Ridesof(CourtLand

14   the Los Angeles Court Rtiles, the Los Angeles Superior (Court ('Court") HEREBY

15            S AND SUPERSEDES THE September 26, 2019 IFOURTH AMENDED

16   'ST     INGORDER,AND THECOURTHEREBYlISSUES THEIFOLLOWINGIFIFIN

17    AMENDED`STANDINGIORDER:

18           The Court orders the Iparties to participate in a 'Mandatory Settlement Conference

19   ("MSC") supervised by a iPersonal 'Injury'Court Judge and staffed by volunteer settlement

20    attorneys from the American Board of Trial Advocates, the Association of Southern California

21    Defense Counsel,and the Consumer Attorneys'Association of Los Angeles.

22           1. Plaintiff's counsel shall, within two(2)court days of the Court's order of an MSC,

23              access the Consumer Attorneys Association of Los Angeles("CAALA")websiteiat

24              www.caala.org,•and under "The LASC COURT CONNECTION" click on "LA

25              Superior Court PI MSC(Parties)," to register and schedule a mutually agreed upon

26              time for the MSC prior to the trial date.

27          2. A mandatory settlement conference statement shall be served on all parties not less

28              than five(5)court days before the scheduled MSC. Parties' counsel shall serve




                     • FtFut AMENDED STANDING ORDER - MANDATORY SEITIEMENTCONFERENCE
      Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 25 of 44 Page ID #:29

                                                                                        2020-SJ-003-0



 1                opposing counsel, CAALA at stuart@caala.org, and the Court by email. Email

 2                addresses for the PI courtrooms can be found on the Court's website at
 3                www.lacourtorg, under "Division",go to "Civil", then go to "General Jurisdiction
 4               PI Court" then click on "P1 Courtroom Email Addresses". CAALA will forward
 5                the mandatory settlement conference statements to the settlement attorneys.
 6            3. Pursuant to California Rules of Court, Rule 3.1380(b) and Los Angeles Superior
                 Court Rule 3.25(d), trial counsel, the parties and persons, including insurance
 8               company representatives with full settlement authority, must attend in person'unless
 9               the settlementjudge ,excuses personal appearance for good cause.
10            4. If the .case settles prior to the scheduled MSC,'Plaintiff's ,counsel shall !notify the
11               specific(Courtroom,iforthwith,,ofsuch settlementlbyemail and also(CAALA byemail
12               tostuart@caahLorg.
13            5. Parties .and counsel are ordered to appear in in the .assigned Personal Injury
14               (Courtroom at the scheduled(time and .date of the MSC as selected by the parties'
15               counsel.
          (6. The(Court has the discretion toirequire any party and/orcounsel who'fails or refuses
17               ,to comply with this order torshow cause why the(Courtshould,not impose monetary
18               sanctions.
19

20

21   Dated:     1740-'a4-1
                                                   SAMANTHAtP.JESSNER
22
                                                   Supervising Judge ofCivil Courts
23

24

25

26

27

28




                       HMI AMENDED STANDING ORDER - MANDATORY SETILEMENTCONFERENCE
      Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 26 of 44 Page ID #:30




                                VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                   The Early Organizational Meeting Stipulation, Discovery
                                Resolution Stipulation, and Motions in Limine Stipulation are
 Superior Court of California   voluntary stipulations entered into by the parties. The parties
 County of Los Angeles

                                may enter into one, two, or all three of the stipulations;
                                however, they may not alter the stipulations as written,
   LACBA                        ibecause the Court wants to ensure (uniformity ,of application.
 Los Angeles County
 Bar Association                These stipulations are ;meant to ,encourage cooperation
 Litigation Section

 Los Angeles County
                                lbetween the parties and to assist in :resolving issues in a
 Bar Association Labor and
 Employment Law Section         manner that ;promotes ,economic case-resolution
                                                                     resolution and judicial
                                efficiency.

    I0      ::   ;;A:1:1::
                                    The following organizations ,endorse the goal of
 Consumer Attorneys
'Association of Los Angeles     promoting cefficiency in litigation and ask 'that counsel
                                consider using these stipulations as a voluntary way 'to
                                ,promote communications and procedures among counsel
                                and.with the court to fairly resolve issues in their cases.

                                *Los Angeles,CountyearAssociationiLitigation'Section*
 Southern California
 Defense Counsel

                                         *IllosAngelevCountylBarAssociation
           a
  01100141101*
             0 lgrat
                ,   MINUS
                                              %Labor andlEmploymentLaw'Section*
              Se•Milllf


 Association of
'Business Trial Lawyers            (*ConsumerAttorneys'Association of.LosAngeles*


                                        (*Southern California Defense Counsel*


                                       (*Association ofBusiness Trial Lawyers*

  California Employment
  Lawyers Association
                                    (*California Employment Lawyers'Association*


      LAC1V 230(NEW)
      IASC Approved 4-11
      For Optional Use
           Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 27 of 44 Page ID #:31




NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NUMBER            Reserved for aeries Fee Stamp




         TELEPHONE NO.:                                   FAX NO.(Optional):
 EMAIL ADDRESS(Optional):
   ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                          CASE NUMBER:

           STIPULATION --EARLY ORGANIZATIONAL MEETING

      This stipulation is intended to encourage.cooperation arming the parties at an .early stage in
      the litigation and to assist the parties in efficient case'resolution.

       The!parties agree that:

       1. The parties commit to conduct an initial conference (in-person or via teleconference or via
          videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
          whether there can be agreement on the following:

             a. Are .motions to challenge the pleadings necessary? If the 'issue can be resolved by
                amendment as of right, or if the Court would allow leave to amend, could an amended
                complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the,parties
                agree to work through pleading issues so that a demurrer need only raise issues they cannot
                resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                would some other type of motion be preferable? Could a voluntary targeted exchange of
                documents or information by any party cure an uncertainty in the pleadings?

             b. Initial mutual exchanges of documents at the "core° of the litigation. (For example, in an
                employment case, the employment records, personnel file and documents relating to the
                conduct in question could be considered 'core." In a personal injury case, an incident or
                police report, medical records, and repair or maintenance records could be considered
                "core.");

             c. Exchange of names and contact information of witnesses;

             d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                indemnify or reimburse for payments made to satisfy a judgment,

             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                or resolution of the case in a manner that preserves objections or privileges by agreement

             f. Controlling issues of law that, if resolved early, will promote efficiency and economy, in other
                phases of the case. Also, when and how such issues can be presented to the Court;

             g. Whether or when the case should be scheduled with a settlement officer, what discovery or
                court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                and whether the parties wish to use a sitting judge or a private mediator or other options as
       tACIV 229(Rev 02/15)
       1-ASC Approved 04111             STIPULATION           EARLY ORGANIZATIONALMEETING
       For Optional Use                                                                                                   Paget of2
     Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 28 of 44 Page ID #:32


SHORT TITLE:                                                                   CASE NUMBER:




               discussed in the "Alternative Dispute Resolution (ADR) Information Package" served with the
               complaint;

      h. Computation of damages, including documents, not privileged or protected from disclosure, on
         which such computation is based;

      i.       Whether the case is suitable for the Expedited Jury Trial procedures (see information at
               www.lacourtorg under "Civil" and then under "General Information").

2.             The time for a defending party to respond to a complaint or cross-complaint will be extended
               to                         for the ,complaint, and                            for the (cross-
                       (INSERT DATE)                                     (INSERT DATE)
               complaint, which is comprised ofIthe 30 ,days to respond 'under Government Code §68616(b),
               and the 30 days (permitted by Code of Civil Procedure section 1054(a), good cause lhaving
               been found by the Civil Supervising Judge due to the case management benefits,provided by
               this Stipulation. A copy of the General Order can be found at www.lacourtorcr under "Civil",
               click on "General Information", then click on "Voluntary Efficient Litigation Stipulations".

3.           The'parties will;prepare a joint report titled "Joint Status'Report Pursuant to Initial Conference
             and Early Organizational 'Meeting Stipulation, and if desired, a proposed order summarizing
             results of their meet and confer and advising the Court of any way it may assist the ,parties'
            (efficient conduct or resolution of the case. The,parties shall attach the Joint Status Reportto
           'the Case 'Management Conference statement, and file the documents when the CMC
             statement is due.

4.          References to "days" mean calendar days, unless otherwise noted. If the date for performing
            any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
           'for performing that act shall be.extended to the next Court day

The following.parties stipulate:
Date:

                 (TYPE OR PRINT NAME)                                     (ATTORNEY FOR PLAINTIFF)
Date:

                 (TYPE OR PRINT NAME)                                    (ATTORNEY FOR DEFENDANT)
Date:

                 (TYPE OR PRINT NAME)                                    (ATTORNEY FOR DEFENDANT)
Date:

                  (TYPE OR PRINT NAME)                                   (ATTORNEY FOR DEFENDANT)
 Date:

                  (TYPE OR PRINT NAME)                             (ATTORNEY FOR
 Date:

                  (TYPE OR PRINT NAME)                             (ATTORNEY FOR
 Date:

                  (TYPE OR PRINT NAME)                             (ATTORNEY FOR


 LACIV 229(Rev 02/15)
 LASC Approved 04111         STIPULATION       EARLY ORGANIZATIONALMEETING                            Page 2012
           Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 29 of 44 Page ID #:33


NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY.                STATE BAR NUMBER           Reserved for Clerk'. Ale Stamp




          TELEPHONE NO.:                                  FAX NO.(Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA,COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

                                                                                          CASE NUMBER:

                    STIPULATION — DISCOVERY RESOLUTION

      This stipulation is intended to provide a fast and informal resolution of discovery issues
      through (limited !paperwork and an informal conference with the Court to aid in the
      resolution ,ofthe issues.

       The parties agree that:

       1. [Prior to'the discovery cut-off in 'this action, no discovery motion shall be'filed or heard unless
           the moving'party first makes a written request for an Informal Discovery Conference pursuant
             thelerms of this stipulation.

       2. At the Informal'Discovery Conference the Court will consider the dispute,presented .by,parties
           and determine whether it can be resolved informally. 'Nothing set forth!herein.willipreclude a
          ,party from making a record at the conclusion of an Informal Discovery Conference,'either
           orally or in writing.

       3. 'Following a reasonable and good faith attempt at an informal resolution of each issue to be
          ,presented, a party may request an Informal Discovery Conference pursuant to the following
           procedures:

                   a. The party requesting the Informal Discovery Conference.will:

                       i. 'File a Request for Informal Discovery Conference with the clerk's office on the
                           approved form (copy attached) and deliver a courtesy, conformed copy to the
                           assigned department;

                      ii.     Include a brief summary of the dispute and specify the relief requested; and

                     iii.     Serve the opposing party pursuant to any authorized or agreed method of service
                              that ensures that the opposing party receives the Request for Informal Discovery
                              Conference no later than the next court day following the filing.

                   b. Any Answer to a Requestfor Informal Discovery Conference must:

                       I.     Also be filed on the approved form (copy attached);

                      IL      Include a brief summary of why the requested relief should be denied;
        LACIV 036(nevi)
        LASC Approved 04111                     STIPULATION — DISCOVERY RESOLUTION
        For Optional Use                                                                                                 Page 1 of3
    Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 30 of 44 Page ID #:34


SHORT TITLE:                                                                  CASE NUMBER




               iii.   Be filed within two (2) court days of receipt of the Request; and

               iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                      method of service that ensures that the opposing party receives the Answer no
                      later than the next court day following the filing.

  • c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
       be accepted.

      d. If the Court has riot granted or denied the Request for Informal Discovery Conference
          within ten (10). days following the filing of the Request,-then. it -shall-be deemed to have
         ibeen ,denied. If the Court acts on the Request, the parties will be notified whether the
         Request for Informal Discovery 'Conference has been granted or'denied and, if granted,
          the date and time of the Informal Discovery Conference, Which must be within twenty (20)
          days of the filing of the:Request for Informal Discovery Conference.

      ,e. If the conference is not held within twenty (20) days of the filing of the Request for
          Informal Discovery Conference, unless ,extended by agreement of the parties and the
          Court,'then the Request'for the Informal Discovery Conference shall tbe deemed to'have
          been denied atthat time.

4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
   withoutthe Court having acted or (c) the Informal•Discovery Conference is concluded without
   resolving the dispute, then a party may file a discovery motion to address unresolved issues.

5. The ,parties hereby 'further agree that the time 'for making a motion to compel or other
   discovery motion is tolled from the date of filing of the Request for Informal Discovery
   Conference until (a)the request is denied or deemed denied or(b)twenty (20)days after the
   filing ofthe Request for Informal Discovery Conference,•whichever isearlier, unless extended
   by Order of the Court.

      It is the understanding and intent of the parties that this stipulation shall, for each discovery
      dispute to which it applies, constitute a writing memorializing a "specific later date to.which
      the propounding tor demanding or requesting] party and the responding party have agreed in
      writing, within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
      2033.290(c).

6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
   an order shortening time for a motion to be heard concerning discovery.

7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
   terminate the stipulation.

8. References to'days" mean calendar days, unless otherwise noted. If the date for performing
   any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
   for performing that act shall be extended to the next Court day.



 LACIV 036(new)
 LASC Approved 04111             STIPULATION — DISCOVERY,RESOLUTION
 For Optional Use                                                                             Page 2 of3
    Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 31 of 44 Page ID #:35


SHORT TITLE:                                                     CASE NUMBER:




The following parties stipulate:

Date:

               (TYPE OR PRINT NAME)                            (ATTORNEY FOR PLAINTIFF) •
Date:

               (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)*
Date:

               (TYPE OR PRINT NAME)                         ••• -(ATTORNEY•FOR'DEFENDANT)*   •
                .1                                                   .1
'Date:                                                             .       .. .    .


               (TYPE OR PRINT NAME)                          (ATTORNEY FOR DEFENDANT)
Date:

               (TYPE OR PRINT NAME)                   (ATTORNEY FOR
Date:

               (TYPE OR PRINT NAME)                   (ATTORNEY FOR
,Date:

               (TYPE OR PRINT'NAME)                   (ATTORNEY FOR




 LACRF036(new)
 tASC,Appnwed 04/11           STIPULATION — DISCOVERY'RESOLUTION
 Far Optional Use                                                                            Page 3 of 3
           Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 32 of 44 Page ID #:36




NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NUMBER                     Reserved for Clerk's File Stamp




          TELEPHONE NO.:                                  FAX NO.(Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                                  .CASE NUMBER:. .
                   INFORMAL'DISCOVERY CONFERENCE
             (pursuant to the Discovery Resolution Stipulation of the iparties)
       1. This document.relates to:
                    ,Request for Informal Discovery Conference
                J . Answer to Requestfor Informal:Discovery Conference
       2. Deadline for Court to decide on Request:                - (insert date 10 calendar days'following filing of
             the Request).
       3. Deadline'for Court(to.hold Informal Discovery Conference:                                            (insert date 20 calendar
             days following filing of the Request).
      4. For ,a 'Request 'for IInformal 'Discovery iConference, !briefly 'describe The 'nature Of the
        'discovery (dispute,'including ithe 'facts ,and Ilegal.arguments at'issue. For an /Answer Ito
        'Request ifot'Informal!Discovery'Conference,'briefly'describe why'the sCourt(should 'deny
         theirequesteddiscoveryjncludinggthelacts andlegal arguments at issue.




       LACIV 094(new)
       LASC Approved 0011
                                              INFORMAL DISCOVERY CONFERENCE
       For Optional Use                 (pursuant to the Discover/ Resolution Stipulation of the parties)
           Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 33 of 44 Page ID #:37




NAME AND ADDRESS OF ATTORNEY OR PARTY WRHOUT ATTORNEY:                STATE BAR NUMBER            Rimmed tor CSerkb FE,Stamp




          TELEPHONE NO.:                                 FAX NO.(Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:

                                                                                         CASE NUMBER: •
              STIPULATION AND ORDER — MOTIONS IN!MINE


      This stipulation is [intended to !provide fast and informal IresOlution of (evidentiary
      issues through(diligent efforts to(define and[discuss such[issues and limit[paperwork.


       The parties agree that:

       1. At least        days !before the 'final status conference, each ;party will provide all other
          iparties with a list containing a one .paragraph explanation .Of each ;proposed motion in
           limine. Each one paragraph ,explanation must identify the substance of a single!proposed
           motion in limine and the grounds for the,proposed motion.

       2. The parties thereafter will meet and confer,,either in .person or via teleconference or
          videoconference, concerning all proposed motions in limine. In that meet and confer, the
          parties will determine:

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order.with the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                joint statement of issues, a short joint statement of issues must be filed with the Court
                10 days prior to the final status conference. Each side's portion of the short joint
                statement of issues may not exceed three pages. The parties will meet and confer to
                agree on a date and manner for exchanging the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint statement of
                issues.

       3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
          a short joint statement of issues will be briefed and filed in accordance with the California
          Rules of Court and the Los Angeles Superior Court Rules.



        LAW 075(new)
        LASC Approved 04111             STIPULATION.AND ORDER —MOTIONS IN LIMINE
        For Optional Use                                                                                              Pagel of2
    Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 34 of 44 Page ID #:38


SHORT TITLE:                                               CASE NUMEER:




The following parties stipulate:

Date:

               (TYPE OR PRINT NAME)                    (ATTORNEY FOR PLAINTIFF)
Date:

               (TYPE OR PRINT NAME)                   (ATTORNEY FOR DEFENDANT)
Date:

               (TYPE OR PRINT NAME)                   (ATTORNEY FOR DEFENDANT)
Date:

               (TYPE OR PRINT NAME)                   (ATTORNEY FOR DEFENDANT)
(Date:

               (TYPE OR PRINT NAME)               (ATTORNEY FOR
Date:

               (TYPE OR PRINT NAME)               (ATTORNEY FOR
Date:

               (TYPE OR PRINTNAME)                (ATTORNEYFOR



THECOURTSO(ORDERS.

  •Date:
                                                            JUDICIAL OFFICER




 LACN 075(neW)
 LASC Approved 04111     STIPULATIONAND ORDER - ,MOTIONS IN MINE                  Page 2o12
          Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 35 of 44 Page ID #:39


                    Superior Court of California, County of Los Angeles




What is ADR?
 ADR helps people find solutions to their legal disputes without:going to trial. The main types of ADR are negotiation,
 mediation, arbitration, and settlement conferences. When ADR istione by phone, videoconference ortomputer,it may
,betalled OnlineDispute Resolution (ODR). These alternativesto litigation and trial are described below.

Advantages,cif/ADR
      'Saves Time: ADR is faster than goingtatrial.
      'Saves(Money:,Parties can save ontourt costs, attorney'sfees, and witnessfees.
       fKeeps'Control(with the,parties):3Parties choose theirADR:proceis and,providerfor voluntary ADR.
   <0  IReducesStress/ProtectsiPrivacy: ADR is done outside the courtroom,imprivate offices,lbyphone or online.

1Disadvantages,oVADR
    .• 'Costs: If the parties do not resolve their dispute,they may have to pay forADR and litigation and trial.
    .•     PublicTrial:'ADR does not provide a public trial or a decision by a judge or jury.

"Main Types of'ADR:
    1. 'Negotiation: Parties often talk with each other in person,or by phone or online-about resolving their case with a
        settlement-agreement instead of-a trial. If the parties have lawyers,'they will negotiate for their clients.

    2. ,Mediation: In mediation,a neutral mediator listens to each person's concerns, helps them evaluate the
        strengths and weaknesses of their case,and works with them to try to create-a settlement agreement that is
        acceptable to all.'Mediators do not decide the outcome:Parties may go to trial if they decide not to settle.

                Mediation,may beappropriate when the parties
                       want to work out a solution but need help from a neutral person.
                  .• have communication problems or strong emotions that interfere with resolution.
               'Mediation may not be appropriate when the parties
                   • want-a public trial and want a judge orjury to decide the outcome.
                    I•
                       lack equal bargaining power or have a history of physical/emotional abuse.



    LASC aV 271 Rev.01/20                                                                                              1
    For Mandatory Use
         Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 36 of 44 Page ID #:40




    3. Arbitration:Arbitration is less'formal than trial,, but like trial, the parties presentevidence and arguments to the
       f person who decides the outcome.In "binding" arbitration, the arbitrator's decision is final; there is no right to
       'trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
         information aboutarbitration, visit ihttp://www.courts.ca.gov/programs-adr.htm

    4. ,MandatorySettlementConferences(MSC): MSCs are ordered by the Court and are often held dose to the trial
        date or on the day of trial. The parties.and their attorneys meet with-a judge or settlement officer who does not
        make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
       .a settlement.• For information about the Court's MSC programs for civil cases, visit
       •http://www.lacourt.orddivision/dvil/a0047:aspx


  Los'Angeles Superior CourtiADR•website: hftp://www.lacourtorddivision/dvil/CI0109.aspx
I For general information and videos aboutAOR;visit http://www.courts.ca.gov/programs-adr.htm



1ASC UV 271 Rev.01/20
For Mandatory Use


                                                                                                                          2
           Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 37 of 44 Page ID #:41

                                                                                                     Reserved for Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                          FILED
 Spring Street Courthouse                                                                          Stipetior Cowl. of Califotnia
                                                                                                     County of LosPdvales
 312 North Spring Street, Los Angeles, CA 90012                     •
                                                                                                         06/26/2020
                   NOTICE OF CASE ASSIGNMENT                                              ghewiR ci-fys,Exe..tom oEddie aettifcdo
                                                                                           ay                  R.%fez                  Depisiy
                         UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   20STCV24320

                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM                    ASSIGNED JUDGE                         DEPT          ROOM
   V     Stephen I. Goorvitch               32




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 06/29/2020                                                        By R. Perez                                              ,Deputy Clerk
                (Date)
LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
            Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 38 of 44 Page ID #:42

                                  INSTRUCTIONS FOR HANDLING UNLIMITED ova,CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaint's shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUSCONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
                        Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 39 of 44 Page ID #:43
Electronically FILED by Superior Court of California, County of Los Angeles on 06/26/20BeirMIMyrri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk


                                                                                                                                                                                CM-010
              ATTORNEY OR PARTY WITHOUT ATTORNEY(Name, State Bar number, and addiess):                                                          FOR COURT USE ONLY
                 P.Paul Aghabala(SBN 223585)
                 Prestige Law Firm, P.C.
                 15250 Ventura Blvd., Suite 500
                 Sherman Oaks,CA 91403
                    TELEPHONE NO.: (818)788-0808          FAX NO.: (818)788-0809
              ATTORNEY FOR(Name):    Plaintiffs, Arid l
                                                 Shachaf and Vicky Shachaf
            SUPERIOR COURT OF CALIFORNIA,COUNTY OF Los Angeles
                STREET ADDRESS: 111 North Hill Street
                MAILING ADDRESS: 111 North Hill Street
               CITY AND ZIP CODE: Los Angeles, 90012

                   BRANCH NAME: StanleyMosk Courthouse
             . CASE NAME:
               Shachaf v. United Airlines, Inc.
                                                                                                                             CASE NUMBER:
                  CIVIL CASE COVER SHEET                                     Complex Case Designation
              1     (Unlimited                'Limited
                                                                        El      Counter        El     Joinder
                                                                                                                                2OS-1- CV 24320
                   (Amount                    (Amount
                                                                                                                              JUDGE:
                    demanded           demanded is          Filed with first appearance by defendant
                    exceeds $25,000)   $25,000 or less)         (Cal. Rules of Court, rule 3.402)    DEPT:

                                          Items 1-6 below must be completed(see instructions on page 2).
            1. Check one box below for the case type that best describes this case:
                 Auto Tort                                            Contract                                   •     Provisionally Complex Civil Litigation
                       Auto(22)        -                             El      Breath of contract/warranty(06)          (Cal. Rules of Court, rules 3.400-3.403)
                 El    Uninsured motorist(46)                 •              Rule 3.740 collections(09)      -        El Antitrust/Trade regulation (03)
                 Other.PUPD/WD (Personal Injury/Property                     Other collections(09)          .         LI Construction defect(10)
                 Damage/Wrongful Death)Tort                                  Insurance coverage(18)                   El Mass tort(40)
                 El Asbestos(04)                                 El Other contract(37)                                El Securities litigation (28)
                 El Product liability(24)                        Real Property                                        El Environmental/Toxic tort(30)
                     !Medical malpractice(45)                    El Eminent domain/Inverse                            El Insurance coverage claims arising from the
                  i Other PI/PCINVD (23)                               condemnation (14)                                 above listed provisionally complex case
                                                                       1Nrongful eviction (33)                           types(41)
                 Won-PI/Pi:WM (Other)Tort
                 El   Business tort/unfair business practice(07)     ElOther real property(26)                        Enforcement of Judgment

                 El Civil rights(08)                                  Unlawful Detainer                               El Enforcement ofjudgment(20)
                 El Defamation(13)                                           Commercial(31)                           'Miscellaneous Civil Complaint
                 El Fraud(16)                                        El      Residential(32)                          El RICO(27)
                 El intellectual property(19)                        El      Drugs(38)                                El Other complaint(not specified above)(42)
                 El Professional negligence(25)                      Judicial Review
                                                                                                                     'Miscellaneous Civil Petition
                 El Other non-PIIPDNVD tort(35)                      El      Asset forfeiture(05)
                                                                                                                      El Partnership and corporate governance(21)
                 Employment                                          El      Petition re: arbitration award (11)
                                                                                                                      El Other petition (not specified above)(43)
                 El Wrongful termination(36)                         El      Writ of mandate(02)
                 M     Other employment(15)                                  Other judicial review(39)

            2. This case     I I is            is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                 factors requiring exceptional judicial management
                 a.n Large number of separately represented parties            d n Large number of witnpssps
                 b. El    Extensive motion practice raising difficult or novel e.           CI
                                                                                        Coordination with related actions pending in one or more courts
                          issues that will be time-consuming to resolve                 in othercounties, states, or countries, or in a federal court
                          Substantial amount of documentary evidence           f Li Substantial postjudgmentjudicial supervision
            3.   Remedies sought(check all that apply): a.r1 monetary b.1-1 nonmonetary,declaratory or injunctive relief                                           C.Elpunitive
            4.   Number of causes of action (specify): 3
            5.   This case     El is El      is not a class action suit_
            6.   If there are any known related cases, file and serve a notice of related case_ use form CM-015.)
            Date: 6/26/20
           P.Paul Aghabala,Esq.
                                       (TYPE OR PRINT NAME)                                                          (SIGNATURE OFP)RTY ORA i                    PARTY)
                                                                                 NOfiCE
             •Plaintiff must file this cover sheet with the first paper filed in the action or proceeding(except small daims cases or cases filed
               underthe Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.)Failure to file may result
              in sanctions.
             • File this cover sheet in addition to any cover sheet required by local court rule.
             •Ifthis ease is complex under rule 3.400 et seq. ofthe California Rules of Court, you must serve a copy of this cover sheet on all
              other parties to the action or proceeding.
             • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                   gel 4024
            FormAdrarted tar Mandan Use                                                                                          Cal Rules ofOzark rules 2.30,2220.3.400-3.403.3742
              Jut:WM Caseate siTOsnantia                              CIVIL CASE COVER SHEET                                            CEO. SlaridErdS at Judicial ArlyninislfatiorL Md.3.10
              chvcriD(Rev.Baty 1,2007)                                                                                                                                 www.craantexager
            Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 40 of 44 Page ID #:44


                                                                                                                                     CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper ((or example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the cae is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                      \ Contract                                           Provisionally Complex Ciyil Litigation (Cal.
     Auto(22)-Personal injury/Property               Breach of Contract/Warranty(06)                Rules of Court Rules 3.400-3403)
         DamageNVrongful Death                            Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist(46)(if the                             Contract(not unlawful detainer            Construction Defect(10)
         case involves an uninsured                                 or wrongful eviction)                Claims Involving Mass Tort(40)
         motorist claim subject to                        ContracWVarranty Breach-Seller                 Securities Litigation (28)
         arbitration, check this item                          Plaintiff(not fraud or negligence)        Environmental/Toxic Tort(30)
         instead ofAuto)                                  Negligent Breach of Contract/                   Insurance Coverage Claims
Other PUPDM/D (Personal Injury/                                Warranty                                      ( arising from provisionally complex
Property DamagelWrongful Death)                           Other Breach of Contract/Warranty                   case type listed above)(41)
Tort                                                 Collections(e.g., money owed, open               Enforcement of Judgment
    Asbestos(04)                                          book accounts)(09)                             Enforcement of Judgment(20)             •
         Asbestos Property Damage                         Collection Case-Seller Plaintiff                    Abstract of Judgment(Out of
         Asbestos Personal Injury/                        Other Promissory Note/Collections                        County)
               VVrongful Death                                 Case                                           Confession of Judgment(non-
              Liability (not asbestos or             Insurance Coverage(not provisiona
                                                                                  provisionally                    domestic relations)
         toxic/environmental)(24)                        complex)(18)                                         Sister State Judgment
     Medical Malpractice(45)                             Auto Subrogation                                     Administrative Agency Award
         Medical Malpractice-                            Other Coverage                                         (not unpaid taxes)
               Physicians & Surgeons                 Other Contract(37)                                       Petition/Certification of Entry of
         Other Professional Health Care                  Contractual Fraud                                       Judgment on Unpaid Taxes
               Malpractice                               Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                     Case
    Other PUPDAND(23)
         Premises Liability (e.g., slip              Eminent Domain/inverse                           Miscellaneous Civil Complaint
              and fall)                                  Condemnation(14)                                RICO(27)
         Intentional Bodily Injury/PDM/D             Wrongful Eviction (33)                              Other Complaint(not specified
                                                                                                              above)(42)
             (e.g., assault, vandalism)              Other Real Property(e.g., quiet title)(26)
         Intentional Infliction of                                                                            Dedaratory Relief Only
                                                             it of Possession of Real Property_               Injunctive Relief Only(non-
               Emotional Distress                         Mortgage Foredosure                                      harassment)
         Negligent infliction of                         Quiet Title
               Emotional Distress                                                                             Mechanics Lien
                                                         Other Real Property(not eminent
         Other PI/PD/WD                                                                                       Other Commerdal Complaint
                                                         domain, landlord/tenant, or
                                                         foreclosure)                                              Case(non-foribon-complex)
Non-PUPD/WD (Other)Tort
                                                                                                              Other Civil Complaint
    Business Tort/Unfair Business                Unlawful Detainer                                               (non-tort/non-complex)
       Practice(07)                                  Commercial(31)
                                                                                                     Miscellaneous Civil Petition
    CM Rights(e.g., discrimination,                  Residential(32)                                     Partnership and Corporate
        false arrest)(notcivil                       Drugs(38)(lithe case involves illegal                    Governance(21)
         harassment)(08)                                 drugs, check this Rem;otherwise,                Other Petition(not specified
    Defamation (e.g.,slander,!bet)                       report as Commercialor Residential)                  above)(43)
        (13)                                     Judicial Review                                              Civil Harassment
    Fraud(16)                                        Asset Forfeiture(05)                                     Workplace Violence
    Intellectual Property(19)                        Petition Re: Arbitration Award(11)                       Elder/Dependent Adult
    Professional Negfigenoe(25)                      WM of Mandate(02)                                             Abuse
        Legal Malpractice                                Writ-Administrative Mandamus                         Election Contest
        Other Professional Malpractice                   Writ-Mandamus on Limited Court                       Petition for Name Change
           ( not medicalorlegal)                              Case Matter                                     Petition for ReliefFrom Late
     Other Non-PUPD/WD Tort(35)                          Writ-Other Limited Court Case                             Claim
Employment                                                    Review                                          Other Civil Petition
    Wrongful Termination(36)                         Other Judicial Review(39)
    Other Employment(15)                                 Review ofHealth Officer Order
                                                         Nofioe of Appeal-Labor
                                                             Commissioner Appeals
044710[Rev. July 1.20071                                                                                                                 Page2of2
                                                    CIVIL CASE COVER SHEET
               Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 41 of 44 Page ID #:45



  SHORT                                                                                                CASE NUMBER
              Shachaf v. United Airlines, Inc. et al.

                              CIVIL CASE COVER SHEET ADDENDUM AND
                                      STATEMENT OF LOCATION
               (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
               This form is required pursuant to Local Rule 2.3 In all new civil case filings in the Los Angeles Superior Court.



      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010),find the exact case type in
              Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

      Step 2: In Column B,check the!box for'the type of action that best describes the nature of the case.

     Step 3: In Column C, circle the number which explains the reason for the court filing location you have ,
             chosen.
                                            ApplicableiReasonsioriChoosingiCourtfilingtocation(Column(C)

1. Class actions must be filed in the Stanley,Mosk Courthouse, Central District.      7. Location where petitioner resides.
2. Permissive filing in central district.                                             8. Location wherein defendant/respondentfunctions wholly.
3. Location where cause of action arose.                                              9. Location where one or more of the parties reside.
4..Mandatory personal.injury filing in.North District.                               10. Location of Labor Commissioner Office.
                                                                                     11.'Mandatory filing location (Hub Cases —unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                     non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                A                                                          1B                                                      ,C
                     Civil Case Cover Sheet                                          Type of Action                                      Applicable Reasons -
                           Category No.                                             (Check only one)                                      See Step 3 Above

                             Auto(22)              0 A7100 Motor Vehicle - Personal Injury/Property DamageANrongful Death                1,4, 11

                     Uninsured Motorist(46)        13 A7110 Personal Injury/Property DamageNVrongful Death — Uninsured Motorist          1,4. 11


                                                   0 A6070 Asbestos Properly Damage                                                      1,11
                          Asbestos(04)
                                                   13 A7221 Asbestos - Personal InjuryNVrongful Death                                    1.11

                      Product Liability(24)        0 A7260 Product Liability(not asbestos or toxic/environmental)                       1,4. 11

                                                   0 A7210 Medical Malpractice - Physicians & Surgeons                                   1,4,11
                    Medical Malpractice(45)
                                                   0 A7240 Other Professional Health Care Malpractice                                   1,4,11


                                                    Lif A7250 Premises Liability(e.g.,slip and fall)
                                                                                                                                         1,4.11
                         Other Personal
                         Injury Propealy           0 A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                        1,4,11
                        Damage Wrongful                    assault, vandalism.etc.)
                           Death(23)                                                                                                    1,4, 11
                                                   13 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                        14,11
                                                   0 A7220 Other Personal Injury/Property DamageNt/rongful Death




   LAM/109(Rev 2/16)                              CIVIL CASE COVER SHEET'ADDENDUM                                                    Local Rule 23
   LASC Approved 03-04                               AND STATEMENT OF LOCATION                                                         Page 1 of4
                        Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 42 of 44 Page ID #:46



SHORT TITLE:                                                                                                  CASE NUMBER
                        Shachaf v. United Airlines, Inc. et al.

                                      A                                                            . . . ..               ..   ,
                            Civil Case Cover Sheet                                            Type of Action                              Reasans.-.see6tep 3
                            .     Category No.                                            ::(COP.P.i.1,60)9 one)     ,         ,                Above

                              Business Tort(07)          0 A6029 Other Commercial/Business Tort(not fraud/breach of contract)             1,2,3

                               Civil Rights(08)          0 A6005 Civil Rights/Discrimination                                              1.2,3

                               Defamation(13)           0 A6010 Defamation (slander/libel)                                                1,2,3

                                  Fraud (16)            0 A6013 Fraud(no contract)                                                        1, 2,3

                        ... . .. .                      0 A6017 Legal Malpractice                                                         1,2, 3        ,   I
                         Professional Negligence(25)              .1                                                                            .1
                                                         El   A6050 Other Professional'Malpractice (not medical or legal)                 1, 2, 3

                                  Other(35)             0 A6025 Other Non-Personal Injury/Property Damage tort                            1.2,3


    •a•                   Wrongful Termination(36)      0 A6037 Wrongful Termination                                                      1,2,3
                                                                                                                                             ..

    0                                                   0 A6024 Other Employment Complaint Case                                           1,2,3
    0
    .                       Other Employment(15)
                                                        0 A6109 Labor Commissioner Appeals                                                10
    Ui

                                                        0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful
                                                                                                                                         2,5
                                                                eviction)
                         Breach of Contract/ Warranty                                                                                    2,5
                                    (06)                0 A6008 Contract/Warranty Breach -Seller Plaintiff(no fraud/negligence)
                              (notinsurance)                                                                                              1.2,5
                                                        0 A6019 Negligent Breach of Contract/Warranty(no fraud)
                                                                                                                                          1,2,5
                                                        0 A6028 Other Breach of Contract/Warranty(not fraud or negligence)

                                                         CI A6002 Collections Case-Seller Plaintiff                                      5,6, 11
                               Collections(09)
                                                        0 A6012 Other Promissory Note/Collections Case                                   5.11
                                                        0 A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt                5.6. 11
                                                                Purchased on or after January 1.2014)
                           Insurance Coverage(18)       a A6015 Insurance Coverage (not complex)                                         1,2,5,8

                                                         CI A6009 Contractual Fraud                                                      1.2. 3,5
                             Other Contract(37)         0 A6031 Tortious Interference                                                    1,2,3,5
                                                        0 A6027 Other Contract Dispute(not breachlinsuranceffraud/negligence)            1,2,3,8.9

                           Eminent Domain/Inverse
                                                        a A7300 Eminent Domain/Condemnation                        Number of parcels     2,6
                             Condemnation(14)

                            Wrongful Eviction(33)       0 A6023 Wrongful Eviction Case                                                   2,6

                                                        a A6018 Mortgage Foreclosure                                                     2,6
                           Other Real Property(26)      0 A6032 Quiet Title                                                              2,6
                                                        0 A6060 Other Real Property(not eminent domain,landlord/tenant,foredosure)       2,6

                         Unlawful Detainer-Commercial
                                                      0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)               6,11
                                    (31)
    Unlawful Detainer




                         Unlawful Detainer-Residential
                                                       0 A6020 Unlawful Detainer-Residential(not drugs or wronjful eviction)             6,11
                                    (32)
                             Unlawful Detainer-                                                                                          2,6,11
                                                        0 A6020FUnlawful Detainer-Post-Foreclosure
                            Post-Foredosure(34)
                         Unlawful Detainer-Drugs(38) 0 A6022 Unlawful Detainer-Drugs                                                     2,6,11
                                                                                                                                                            —


LACIV 109(Rev 2/16)                                     CIVIL CASE COVER SHEET'ADDENDUM                                                Local Rule 2.3
LASC Approved 03-04                                        .AND STATEMENT OF LOCATION                                                    Page 2of4
                                          Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 43 of 44 Page ID #:47



SHORT TITLE:                                                                                                                 CASE NUMBER
                                          Shachaf v. United Airlines, Inc. et al.

                                                         A                                                          -B                                           C Applicable
                                              Civil Case Cover Sheet                                        Type of Action                         ,      , , Reasons - See Step 3
                                                                                                                                       •
                                                    Category No.                                           (Check                              •       ... .        Above ..      '

                                               Asset Forfeiture(05)         0 A6108 Asset Forfeiture Case                                                      2, 3,6

                                             Petition re Arbitration (11)   0 A6115 Petition to Compel/ConfirmNacate Arbitration                               2,5
        Judicial Review




                                                                            0 A6151 Writ - Administrative Mandamus                                             2,8
                                               Writ of Mandate(02)          0 A6152 Writ - Mandamus on Limited Court Case Matter                               2
                                                                            0 A6153 Writ - Other Limited Court Case Review                                     2

                                            Other Judicial Review(39)        13 A6150 Other Writ /Judicial Review                                            ' 2,8                %


                                           Antitrust/Trade Regulation (03) 0 A6003 Antitrust/Trade Regulation                                                  1,2,8
       OroviSionally CoMolex Litigation




                                             Construction Defect(10)        0 A6007 Construction Defect                                                        1,2,3           •
                                                                                                                                                                              ,
                                            Claims Involving Mass Tort                                                                                                        •
                                                                            0 A6006 Claims Involving Mass Tort                                                 1,2,8
                                                      (40)                                                                                                                    •

                                             Securities Litigation(28)      0 A6035 Securities Litigation Case                                                 1,2.8

                                                    Toxic Tort
                                                                            0 A6036 Toxic Tort/Environmental                                                   1, 2,3,8
                                                Environmental(30)

                                            Insurance Coverage Claims                                                                                          1,2,5,8
                                                                            0 A6014 Insurance Coverage/Subrogation(complex case only)
                                              from Complex Case(41)

                                                                            0 A6141 Sister State Judgment                                                      2.5.11
                                                                            0 A6160 Abstract of Judgment                                                       2.6

                                                   Enforcement              0 A6107 Confession of Judgment(non-domestic relations)                             2.9
                                                 of Judgment(20)            0 A6140 Administrative Agency Award(not unpaid taxes)                              2.8
                                                                            0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax                   2,8
                                                                            0 A6112 Other Enforcement of Judgment Case                                         2.8.9

                                                     RICO(27)               13 A6033 Racketeering(RICO)Case                                                    1,2,8

 •0                                                                          13 A6030 Declaratory Relief Only                                                  1.2.8
  GP


                          1
                          :11                  Other Complaints             13 A6040 Injunctive Relief Only(not domesticlharassment)                           2.8
                          C.)              (Not Specified Above)(42)
  tO                                                                        13 A6011 Other Commercial Complaint Case(non-tort/non-complex)                     1,2,8
                                                                            0 A6000 Other Civil Complaint(non-tort/non-complex)                                1,2,8

                                             Partnership Corporation                                                                                           2,8
                                                                            0 A6113 Partnership and Corporate Governance Case
                                                Governance(21)

                                                                            13 A6121 Civil Harassment                                                          2,3,9
                                                                            0 A6123 Workplace Harassment                                                       2,3,9
                                                                            El A6124 Elder/Dependent Adult Abuse Case                                          2.3,9
                                                Other Petitions(Not
                                               Specified Above)(43)         0 A6190 Election Contest                                                           2
                                                                            0 A6110 Petition for Change of Name/Change of Gender                               2,7
                                                                            13 A6170 Petition for Relieffrom Late Claim Law                                    2,3,8
                                                                            0 A6100 Other Civil Petition                                                       2,9




1AC1V 109(Rev 2/16)                                                         CIVIL CASE COVER SHEET'ADDENDUM                                                 Local Rule 2.3
LASC Approved 03-04                                                           'AND STATEMENT OF LOCATION                                                      Page 3of4
                Case 2:20-cv-09302 Document 1-1 Filed 10/09/20 Page 44 of 44 Page ID #:48



 SHORT TITLE:                                                                               CASE NUMBER
                Shachaf v. United Airlines, Inc. et al.


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                          ADDRESS:
   REASON:                                                                1 world way
    0 1.0 2.0 3.0 4.0 5.0 6.0 7. 08.0 9.0 10.1Z 11.



   CITY:                                    STATE:        ZIP CODE:   A

  'Los Angeles                              CA            90045


Step 5:(Certification of Assignment: I certify that this case is properly filed in the Central                        District of
           the Superior Court of California, County of Los Angeles[Code Civ. Proc.,§392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: 6/26/20
                                                                                        (SWAT RE OF AU RNEY/FILI NG P




 'PLEASE HAVE THE FOLLOWING ITEMS COMPLETEDANDREADYTOSETILED IN ORDER TO1PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or-Petition.
      2. If filing a Complaint, a completed Summonsform for issuance by the Clerk.
      3. Civil Case Cover Sheet, Judicial Council form CM-010.
      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
         02/16).
      5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem,Judicial Councilform CIV-010,if the plaintiffor petitioner is a
         minor under 18years of age will be required by Court in order to issue a summons.
      7_ Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
         must be served along with the summons and complaint,or other initiating pleading in the case.




  LAM/109(Rev 2/16)                       CIVIL CASE COVER SHEETADDENDUM                                                Local Rule 2_3
  tASC Approved 03-04                        ,AND STATEMENT OF LOCATION                                                   Page4of4
